Foed, Judge:
Tire suits listed above have been submitted on a written stipulation reading as follows:
IT IS HEEEBY STIPULATED AND AGREED by and between counsel for the parties hereto that the merchandise marked “A” and initialed DJC by Commodity Specialist Dennis J. Colgan, Jr. on the invoices covered by the protests enumerated above consists of X-ray Diffraction and Spectroscopy equipment and parts thereof assessed with duty at 25½% ad valorem under Paragraph 360 of the Tariff Act of 1930, as modified, the same in all material respects as the X-ray Diffraction and Spectroscopy equipment, and parts thereof the subject of Tice & Lynch Inc. v. United States, 57 Cust. Ct. 516, C.D. 2862 and therein held properly dutiable at 6or 7½% ad valorem according to the date of entry under Paragraph 353, as modified by the Sixth Protocol of Supplementary Concessions to the General Agreement on Tariffs and Trade, T.D. 54108 or by Presidential Proclamations 3468 and 3479, T.D. 55615 and T.D. 55649.
IT IS FURTHER STIPULATED AND AGREED that the record in C.D. 2862 be incorporated with the record in these cases and that the protests be submitted on this stipulation, said protests being limited to the merchandise marked A as aforesaid.
Accepting the foregoing stipulation of facts and following the authority cited, Tice & Lynch, Inc. v. United States, 57 Cust. Ct. 516, C.D. 2862, we find and hold the items of merchandise marked “A” and initialed on the invoices by the designated commodity specialist to be properly dutiable as X-ray apparatus and parts at the rate of 7½ per centum ad valorem under paragraph 353, Tariff Act of 1930, as modified by the Sixth Protocol of Supplementary Concessions to the General Agreement on Tariff and Trade, 91 Treas. Dec. 150, T.D.54108.
*174To the extent indicated the specified claim in the above suits is sustained; in all other respects and as to all other merchandise all the claims are overruled. '
Judgment will be entered accordingly.